Filed 6/10/16 P. v. Madrigal CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145538
v.
ERIC ROBERT MADRIGAL,                                                (San Mateo County
                                                                     Super. Ct. No. SC081722A)
         Defendant and Appellant.


         Defendant Eric Madrigal appeals from a judgment entered after a jury trial. His
counsel has asked this court for an independent review of the record to determine whether
there are any arguable issues. (People v. Wende (1979) 25 Cal. 3d 436.) Madrigal was
informed of his right to file a supplemental brief and did not do so. We conclude there
are no arguable issues and affirm.
         In July 2014, Redwood City police officers responded to Madrigal’s residence
after receiving a report that Madrigal had threatened two other men with a gun.1
Madrigal, whom the parties later stipulated had a prior felony conviction, admitted that
he had a gun in his possession and led the officers to a locked room in which they
discovered two firearms and some ammunition.




1
  Madrigal was charged with three counts based on his alleged confrontation with the
other men, but the jury acquitted him of one and the trial court dismissed the others. We
therefore omit further details about that incident.

                                                             1
       Madrigal was charged with two counts of possession of a firearm by a felon and
one count of possession of ammunition by a felon.2 The information also alleged that he
had suffered prior felony convictions for robbery and receiving stolen property, that the
robbery conviction was a strike, and that the prior convictions rendered him ineligible for
probation.3 The jury convicted him of these three counts.
       The trial court found that Madrigal had suffered the prior convictions for robbery
and receiving stolen property, determined that the robbery conviction was a strike, and
denied his motion under People v. Superior Court (Romero) (1996) 13 Cal. 4th 497 to
strike the robbery-conviction allegation. The court then sentenced him to four years in
prison, comprised of a 32-month term for the first firearm-possession count, a
consecutive 16-month term for the second firearm-possession count, and a concurrent 4-
year term for the ammunition-possession count. The court also imposed various fines
and fees and awarded 220 days in presentence custody credits.
       Our review of the record discloses that sufficient evidence supported the jury’s
determination that Madrigal was guilty of committing the firearm- and ammunition-
possession offenses. He was competently represented by counsel throughout the trial,
and there were no irregularities in the pretrial or trial proceedings. Nor do any errors
appear in the determination that he suffered the prior convictions and that the one for
robbery was a strike, the denial of his Romero motion, or any other aspect of sentencing.
       In conclusion, there are no meritorious issues to be argued on appeal. The
judgment is affirmed.




2
  These charges were brought under Penal Code sections 29800, subdivision (a)(1)
(firearm possession) and 30305, subdivision (a) (ammunition possession). All further
statutory references are to the Penal Code.
3
  The prior convictions were alleged to be for violations of sections 211 (robbery) and
496 (receiving stolen property). The robbery conviction was alleged to be a strike under
section 1170.12, subdivision (c), and Madrigal was alleged to be ineligible for probation
under section 1203, subdivision (e)(4).

                                             2
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Dondero, J.



_________________________
Banke, J.




                            3